       Case 4:18-cv-00280-CRW-CFB Document 28 Filed 10/23/18 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF IOWA
                                    CENTRAL DIVISION

 WEST LIBERTY FOODS, L.L.C.,
 LIBERTY FREE RANGE PURVEYOR,
 L.L.C., and LIBERTY FREE RANGE
 POULTRY, L.L.C.,
                 Plaintiffs,                               No. 4:18-cv-00280-CRW-CFB

 vs.                                                                     ORDER

 BLUE APRON, LLC and BLUE APRON
 HOLDINGS, INC.,

                 Defendants.



         This matter is before the Court on Defendants’ Unopposed Motion for an Extension of

Time to Respond to the Amended Complaint [ECF 25]. This Motion is granted.

         1. The deadline for Defendants to file a responsive pleading to the Amended Complaint

is November 14, 2018.

         2. If the Motion to Dismiss is filed, Plaintiff shall respond by December 5, 2018.

         3. By the earlier of February 15, 2019, or within 20 days of any ruling on a Motion to

Dismiss (should one be filed) the parties shall submit a Proposed Fed. R. Civ. P. 16 Scheduling

Order.

         IT IS SO ORDERED.

         Dated this 23rd day of October, 2018.
